  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1464 
In the House of Representatives, U. S.,

June 24, 2010
 
RESOLUTION 
Recognizing the 50th anniversary of the conclusion of the United States-Japan Treaty of Mutual Cooperation and Security and expressing appreciation to the Government of Japan and the Japanese people for enhancing peace, prosperity, and security in the Asia-Pacific region. 
 
 
Whereas January 19, 2010, marked the 50th anniversary of the signing of the United States-Japan Treaty of Mutual Cooperation and Security which has played an indispensable role in ensuring the security and prosperity of both the United States and Japan, as well as in promoting regional peace and stability; 
Whereas the United States-Japan Treaty of Mutual Cooperation and Security, a cornerstone of United States security interests in the Asia-Pacific region in general and of the United States-Japan alliance, specifically, entered into force on June 23, 1960; 
Whereas the robust forward presence of the United States Armed Forces in Japan, including in Okinawa, provides the deterrence and capabilities necessary for the defense of Japan and for the maintenance of Asia-Pacific peace, prosperity, and regional stability; 
Whereas the United States-Japan alliance has allowed the United States and Japan to become the world's two largest economies, with Japan occupying the position of the United States fourth-largest trading partner; 
Whereas the United States-Japan alliance has encouraged Japan to play a larger role on the world stage and make important contributions to stability around the world; 
Whereas the United States-Japan alliance is based upon shared values, democratic ideals, free markets, and a mutual respect for human rights, individual liberties, and the rule of law; 
Whereas the hosting by Japan of approximately 36,000 members of the United States Armed Forces has been a source of stability for both Japan and the Asia-Pacific region; 
Whereas, on May 1, 2006, the United States-Japan Roadmap for Realignment Implementation (hereinafter referred to as “the Roadmap”) was approved in which Japan agreed to provide $6,090,000,000 including $2,800,000,000 in direct cash contributions, for projects to develop facilities and infrastructure on Guam for the relocation of approximately 8,000 III Marine Expeditionary Force (MEF) personnel and their approximately 9,000 dependents from Okinawa to Guam; 
Whereas the Roadmap will lead to a new phase in alliance cooperation and reduce the burden on local communities, especially those on Okinawa, thereby providing the basis for enhanced public support for the United States-Japan alliance; 
Whereas the Guam International Agreement, signed by Secretary of State Hillary Rodham Clinton and then-Japanese Foreign Minister Hirofumi Nakasone on February 17, 2009, reinforces the May 2006 Roadmap to realign the United States Armed Forces in Japan and strengthen the alliance; 
Whereas, on May 28, 2010, the United States-Japan Security Consultative Committee (SCC) reconfirmed its commitment to the 2006 Roadmap and the February 17, 2009, Guam International Agreement for the realignment of the United States Armed Forces in Japan; 
Whereas the United States-Japan security arrangements underpin cooperation on a wide range of global and regional issues as well as foster prosperity in the Asia-Pacific region; 
Whereas Japan has contributed significantly to the stabilization of South Asia with a pledge in November 2009 to provide $5,000,000,000 in economic assistance to Afghanistan over the next 5 years, becoming the second largest international contributor to Afghanistan, and with a pledge in April 2009 to provide $1,000,000,000 to Pakistan over the next 2 years; 
Whereas in 2010, Japan’s Maritime Self Defense Force is sending a ship to Vietnam and Cambodia from May until July to participate in the United States Navy's Pacific Partnership, an annual medical aid mission aimed at enhancing Asia-Pacific countries' capabilities in disaster relief, extending medical support, and carrying out cultural exchanges; 
Whereas the Government of Japan provided rapid and selfless humanitarian aid to the Republic of Haiti, including sending a Japan Self Defense Force unit to carry out disaster relief activities, specifically medical activities, with regard to the earthquake of January 2010; 
Whereas North Korea’s escalating missile and nuclear programs present a direct and imminent threat to Japan, including long-range missiles fired over northern Japan on August 31, 1998, and April 5, 2009; 
Whereas Japan has been a staunch ally in United States diplomatic efforts to denuclearize North Korea, having moved forward United Nations Security Council Resolution 1718 during Japan’s Presidency of the United Nations Security Council in October 2006; and 
Whereas North Korea’s abduction of innocent Japanese civilians during the 1970s and 1980s represents a continuing tragedy for the victims and their family members and must remain a major human rights concern of the United States Government: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Japan as an indispensable security partner of the United States in providing peace, prosperity, and stability to the Asia-Pacific region; 
(2)recognizes that the broad support and understanding of the Japanese people are indispensable for the stationing of the United States Armed Forces in Japan, the core element of the United States-Japan security arrangements that protect both Japan and the Asia-Pacific region from external threats and instability; 
(3)expresses its appreciation to the people of Japan, and especially on Okinawa, for their continued hosting of the United States Armed Forces; 
(4)encourages Japan to continue its international engagement in humanitarian, development, and environmental issues; and 
(5)anticipates another 50 years of unshakeable friendship and deepening cooperation under the auspices of the United States-Japan Treaty of Mutual Cooperation and Security. 
 
Lorraine C. Miller,Clerk.
